Exhibit 99.3 Management’s Discussion and Analysis The following discussion is a review of the financial performance and position of Claude Resources Inc. (“Claude” or the “Company”) for the years ended December 31, 2009 and 2008. This discussion is the responsibility of Management and the information within this Management discussion and analysis is current to March 26, 2010.The Board of Directors approved the disclosure presented herein.The discussion should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto. All amounts are expressed in Canadian dollars, except where otherwise indicated. Note To Investors For ease of reference, the following factors for converting metric measurements into imperial equivalents are provided: To Convert from Metric To Imperial Multiply by Metres Feet (ft.) Kilometres (km) Miles Tonnes Tons (2,000 pounds) Grams Troy Ounces Hectares Acres Overview Claude Resources Inc. is a gold producer with shares listed on both the Toronto Stock Exchange (TSX-CRJ) and the NYSE Amex (NYSE Amex-CGR).The Company is also engaged in the exploration and development of gold mineral reserves and mineral resources. The Company’s entire asset base is located in Canada.Its main revenue generating asset is the 100 percent owned Seabee gold operation, located in northern Saskatchewan. Claude also owns 100 percent of the 10,000 acre Madsen Property in the prolific Red Lake gold camp of northwestern Ontario. mission and vision The Company’s mission is to create significant shareholder value through gold exploration and mining.Its vision is to be valued by all stakeholders for its ability to discover, develop and produce gold in a safe, environmentally responsible and profitable manner. goals and key performance drivers The Company’s goals and key performance drivers include: • Increasing its resource base through aggressive exploration programs; • Improving operating margins at the Seabee Operation; • Strengthening the Balance Sheet and maintaining liquidity in order to reduce financial risk; • Consider strategically attractive opportunities and accretive transactions; and • Ensuring that the Company’s share price reflects underlying value. Measuring the Company’s Results Increasing Claude’s Resource Base Through Aggressive Exploration Programs During 2009, the Company achieved its objective of increasing its resource base.In conjunction with SRK Consulting (Canada) Inc. (“SRK”), the Company filed a National Instrument 43-101 mineral resource evaluation for the Madsen Mine during the fourth quarter of 2009.The statement outlined Indicated Resources of 928,000 ounces of gold at 0.26 ounces per ton or 8.93 grams per tonne and Inferred Resources of 297,000 ounces of gold at 0.34 ounces per ton or 11.74 grams per tonne.The National Instrument 43-101 Technical Report was filed on January 20, 2010. Page 1 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) At the Madsen Property, Claude’s objective is to fully assess the potential for high grade gold mineralization while continuing to de-water the Madsen shaft to provide additional underground exploration access.Phase I underground drilling of the 8 Zone program, from the 10th level, has confirmed high grade mineralization 450 feet(1) down plunge of the historic mine infrastructure as well as identifying the potential for the development of parallel footwall lenses.In preparation for Phase II of the underground drill program from the 16th level in 2010, shaft dewatering and remediation continued. (1)Historically, Madsen results have been reported in ounces per ton and feet (imperial). The 2010 drill program at Madsen plans to continue with Phase II underground drilling on the 8 Zone plunge and strike extensions as well as surface drilling on the Austin Tuff Extension, Starratt Olsen Footwall, Russett Lake and the 8 Zone up-plunge targets. At the Seabee Operation, the Company focused its gold exploration efforts on drilling at Seabee Deep and on continued development of satellite ore bodies.This includes the Santoy 8 Project which is expected to commence commercial production during the fourth quarter of 2010 and will provide supplemental feed for the Seabee Mill.Recently released drill results at Seabee Deep included 10.16 grams of gold per tonne over 1.6 metres true width, 20.13 grams of gold per tonne over 1.3 metres true width, 8.68 grams of gold per tonne over 4.5 metres true width and 10.71 grams of gold per tonne over 2.9 metres true width. These intercepts demonstrate grade above the historical average and are in close proximity to existing development and infrastructure. Improving Operating Margins at the Seabee Operation During 2009, the Company improved operating and profit margins at the Seabee Operation.Total cash cost per ounce decreasedfour percent to CDN $699 (U.S. $613) per ounce this year from CDN $729 (U.S. $683) in 2008.Furthermore, for the year ended December 31, 2009, earnings before interest, taxes, depreciation and amortization (EBITDA) (1) was $11.7 million versus $3.5 million in 2008. For an explanation of non-GAAP performance measures refer to “Non-GAAP Performance Measures”. Building on the 2008 resource upgrade at Santoy 8, Claude has continued to move the Santoy 8 Project toward commercial production.The Company has submitted the environmental studies and permitting required for the Santoy 8 Project.Pre-construction approval was received during the fourth quarter of 2009 for portal development and settling pond construction.The Company will continue to focus on the profitability of the Seabee Operation.This will be accomplished through a combination of improved grade control, cost controls and developing the production profile at lower cost satellite ore bodies including Santoy 8. Financial Capacity During 2009, the Company strengthened its balance sheet and improved liquidity by aggressively repaying outstanding debt while building its cash reserves.During the second quarter of 2009, Claude completed its offer to purchase a portion of the outstanding 12 percent senior secured debentures of the Company.A total of $8.3 million of debentures were purchased, representing approximately 46 percent of the total outstanding debentures.As a result of this repurchase, the Company will realize interest savings of $1.0 million annually over the remaining term of the outstanding debentures. In 2009, Claude completed three separate private placements and raised gross proceeds of $29.8 million.Also, during the fourth quarter, Claude sold its working interest in its Gainsborough oil assets located in southern Saskatchewan for gross proceeds of $0.5 million. Page 2 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) These transactions have helped to ensure continued funding of exploration efforts and expansion of mining projects.During 2010, Claude will remain focused on further improving its Balance Sheet, maintaining significant unencumbered cash on hand and will continue to maintain access to financial markets.In addition, the Company’s remaining oil and natural gas assets in Alberta remain held for sale and are expected to be fully divested in 2010. Strategically Attractive and Accretive Transactions In January 2010, the Company completed a reorganization of its working interest in the Amisk property.After acquiring the balance of the interests held by Cameco and Husky, the Company is in final stages of negotiations to venda 35 percent interest in the property to St. Eugene Mining Corporation Ltd. The acquisition of controlling interest in the Amisk Lake property is consistent with Claude's strategy to focus on exploration and developing gold assets in mining friendly jurisdictions. Shareholder Value During 2009, the Company’s shares experienced a recovery after the unprecedented and historic lows experienced during 2008.Since December 31, 2008, shareholders of CRJ on the TSX have observed an increase of 195 percent in the value of their investment; on the AMEX, shares of CGR have appreciated in value 269 percent.At December 9, 2009, shares of Claude traded on the TSX experienced a one year high at $1.46 and at December 31, 2009 closed at $1.24 (December 31, 2008 - $0.42); on the NYSE-AMEX, Claude’s shares closed at $1.18 US$ (December 31, 2008 - $0.32 US$).Despite this improvement, Management remains focused on ensuring that the underlying value of the Company’s assets is appropriately reflected in its share price during 2010 and beyond. The Company is continuing with its strategy of becoming a pure gold play through the continued divestitures of its non-core oil and natural gas assets, all the while remaining open to potentially accretive transactions in the gold industry that will further increase shareholder value.Production at the Company’s Seabee Operation has increased and costs have stabilized.Furthermore, the Company’s strengthened Balance Sheet has helped to ensure the continuation of the Madsen exploration program. With the support of a major rise in gold price, strong working capital, improving economics at our Seabee Operation and a significantly expanded resource base at Madsen, Claude is well positioned to further execute its strategy of discovering, developing and producing gold in established Canadian mining and exploration districts adjacent to existing infrastructure. Exploration Results Claude Resources continued its aggressive exploration and development strategy during 2009, focusing at Madsen on the completion of Phase I of the 8 Zone drill program and continued surface evaluation of the Madsen Mine and 8 Zone trends.Underground drilling confirmed high grade mineralization 450 feetdown plunge of historic mine infrastructure as well as the potential for the development of parallel footwall lenses.In preparation for Phase II of the underground program in late 2010, shaft dewatering and rehabilitation continued, surpassing the 15th level. In late 2009, SRK finalized an independent National Instrument 43-101 mineral resource evaluation for the Madsen Mine. As noted in Table 2 below, the evaluation outlined Indicated Resources of 928,000 ounces of gold at 0.26 ounces per ton or 8.93 grams per tonne and Inferred Resources of 297,000 ounces of gold at 0.34 ounces per ton or 11.74 grams per tonne. Exploration on the Seabee Operation during 2009 focused on permitting and developing satellite ore bodies to be used as supplemental feed for the Seabee mill.A 33,000 tonne bulk sample was completed at Porky West.The Company continued to move Santoy 8 towards commercial production by preparing an Environmental Impact Statement and initiating surface construction.Combined with anticipated production from Santoy 8, the Company is continuing to demonstrate its capacity to effectively grow the Seabee Operation from discovery, to development and then to production. All exploration activities were carried out under the direction of Qualified Persons, Brian Skanderbeg, P. Geo., Vice President Exploration and Philip Ng, P. Eng., Vice President Mining Operations. Page 3 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Madsen Project The Madsen Project comprises over 10,000 acres (4,000 hectares) and, having produced in excess of 2.4 million ounces, is the third largest gold producer in the Red Lake camp in Ontario, Canada.Infrastructure includes a fully functional 500 ton per day mill, 4,000 foot deep shaft and permitted tailings facility. During 2009, exploration drilling focused on Phase I of the 8 Zone underground drill program.Initiated from the 10th level in December of 2008, the directional-drilling program included testing of the plunge extension of the 8 Zone as well as conceptual targets along the 8 Zone shear system.Results from Phase I deep drilling of the 8 Zone Trend demonstrated down plunge continuity to 450 feet below the 27th level with multiple holes returning strong visible gold associated with intensely silicified, biotite-altered basalt. Historic high grade drill results were verified with the return of 0.75 ounces per ton over 25.92 feet (including 4.14 ounces per ton over 3.12 feet) and 3.71 ounces per ton over 2.46 feet.See Table 1 for highlights of the Phase I 8 Zone drill program.Step-out drilling to the east and west confirmed the development of favorable 8 Zone structure and stratigraphy. The system remains open down plunge and along strike to the east and west. Table 1: Highlights from Phase I 8 Zone drill program at the Madsen Mine, Ontario. Hole ID From (m) To (m) Au (g/t) Length (m) Au (oz/ton) Length (ft) Visible Gold
